         Case 4:18-cv-00049-DC-DF Document 1 Filed 10/26/18 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     PECOS DIVISION

ANTONIO RODRIGUEZ JR                            §
AND ERIK MUNOZ,                                 §
                                                §
        Plaintiffs,                             §
                                                §
v.                                              §       Case No. 4:18-cv-00049
                                                §
EQUIPMENT TRANSPORT, LLC                        §
D/B/A FLUID & EQUIPMENT                         §
TRANSPORT, LLC AND                              §
GERARDO H. MORENO,                              §
                                                §
        Defendant.                              §

   DEFENDANTS’, EQUIPMENT TRANSPORT, LLC D/B/A FLUID & EQUIPMENT
  TRANSPORT, LLC AND GERARDO H. MORENO, JOINT NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Pursuant to sections 1332, 1441, and 1446, Title 28 of the United States Code, Defendants,

Equipment Transport, LLC D/B/A Fluid & Equipment Transport, LLC (Equipment Transport) and

Gerardo H. Moreno (Mr. Moreno), respectfully file this Joint Notice of Removal, removing Cause

No. 18-09-22589-CVR from the 143rd Judicial District Court in Reeves County, Texas to the

United States District Court for the Western District of Texas, Pecos Division, as follows:

                                   I. PROCEDURAL HISTORY

1.      On September 11, 2018, Plaintiffs, Antonio Rodriguez Jr and Erik Munoz, filed their

Original Petition in the 143rd Judicial District Court in Reeves County, Texas, Cause No. 18-09-

22589-CVR, based on a motor vehicle accident, which occurred in Reeves County, Texas and

allegedly resulted in injuries to Plaintiffs.

2.      In their Original Petition, Plaintiffs allege they are residents of El Paso County, Texas. See

Ex. A, State Court Record, Pl’s. Pet. at II.



                                                    1
         Case 4:18-cv-00049-DC-DF Document 1 Filed 10/26/18 Page 2 of 5



3.     Plaintiffs further allege Mr. Moreno is a resident of the State of New Mexico. See id.

4.     Equipment Transport is not a citizen of Texas and was not a citizen of Texas when the

State Court Action commenced. Equipment Transport is a Pennsylvania corporation with its

principle place of business at 1 Tyler Court, Carlisle, Pennsylvania 17015. Under 28 U.S.C. §

1332(c)(1), Equipment Transport was a citizen of Pennsylvania at the time the State Court Action

commenced.

4.     Plaintiffs seek damages in excess of $1,000,000.00 for past and future medical care

expenses, past and future physical pain and suffering; past and future mental anguish; past and

future physical impairment, physical disfigurement, and loss of physical ability; and past and

future loss of wages and loss of earning capacity. See Ex. A, State Court Record, Pl’s. Pet. at III.

6.     Equipment Transport and Mr. Moreno now timely remove this case to federal court.

                               II. GROUNDS FOR REMOVAL

7.     Subject matter jurisdiction exists in this case pursuant to section 1332, and therefore,

removal of this case to federal court is proper because the amount in controversy is in excess of

$75,000.00 and diversity exists among the parties.

A.     The Amount in Controversy Is in Excess of $75,000.

8.     Pursuant to section 1332, the amount in controversy must exceed the sum or value of

$75,000.00. 28 U.S.C. § 1332(a).

9.     Plaintiffs seek damages in excess of $1,000,000.00, which is in excess of $75,000.00.

Therefore, the amount in controversy is satisfied.

B.     Total Diversity Exists Among the Parties.

10.    Diversity of citizenship is assessed at the time the action is filed. Freeport-McMoRan, Inc.

v. K N Energy, Inc., 498 U.S. 426, 428 (1991).




                                                 2
         Case 4:18-cv-00049-DC-DF Document 1 Filed 10/26/18 Page 3 of 5



11.    The citizenship of an individual is based on the individual’s domicile. Coury v. Prot, 85

F.3d 244, 250 (5th Cir. 1996).

13.    Total diversity of citizenship exists because Plaintiffs’ citizenship is diverse from the

citizenship of Equipment Transport and Mr. Moreno in that (1) Plaintiffs are citizens of the State

of Texas; (2) Equipment Transport is a citizen of the State of Pennsylvania; and (3) Mr. Moreno

is a citizen of the State of New Mexico. Thus, complete diversity exists among the parties.

   III. PROPER VENUE AND COMPLIANCE WITH THE REMOVAL PROCEDURE

14.    Pursuant to section 1441(a), removal to this Court is proper as the accident occurred in

Reeves County, Texas. See 28 U.S.C. § 1391(b)(2) (“A civil action may be brought in . . . a judicial

district in which a substantial part of the events or omissions giving rise to the claim occurred . . .

.”).

15.    Removal of this matter to federal court is timely, as Equipment Transport and Mr. Moreno

have removed this matter within thirty (30) days of being served with a copy of Plaintiffs’ Original

Petition, the point at which this matter became removable, see 28 U.S.C. § 1446(b), and within

one year of the commencement of this action. See id. § 1446(c)(1).

16.    Equipment Transport and Mr. Moreno will properly give Plaintiffs written notice of the

filing of this Joint Notice of Removal as required by section 1446(d). Equipment Transport and

Mr. Moreno will also promptly file a copy of this Joint Notice of Removal with the District Clerk

of the 143rd Judicial District Court, Reeves County, Texas, Cause No. 18-09-22589-CVR.

17.    True and correct copies of all process, pleadings, and the Orders served in the State court

action are being filed with this Joint Notice of Removal, as required by section 1446(a). See Ex.

A, State Court Record.




                                                  3
        Case 4:18-cv-00049-DC-DF Document 1 Filed 10/26/18 Page 4 of 5



                                        IV. PRAYER

       Accordingly, Equipment Transport and Mr. Moreno, pursuant to and in conformity with

the requirements set forth in section 1446, respectfully remove Cause 18-09-22589-CVR from the

143rd Judicial District Court, Reeves County, Texas to the United States District Court for the

Western District of Texas, Pecos Division.

                                    Respectfully submitted,

                                    RINCON LAW GROUP, P.C.
                                    1014 N. Mesa, Suite 200
                                    El Paso, Texas 79902
                                    (915) 532-6800 (Telephone)
                                    (915) 532-6808 (Facsimile)

                                 By: /s/ Oscar A. Lara
                                    CARLOS RINCON,
                                    TX State Bar No. 16932700
                                    CRincon@rinconlawgroup.com
                                    OSCAR A. LARA
                                    TX State Bar No. 24078827
                                    OLara@rinconlawgroup.com

                                    Attorneys for Equipment Transport, LLC D/B/A Fuid &
                                    Equipment Transport, LLC and Gerardo H. Moreno




                                              4
         Case 4:18-cv-00049-DC-DF Document 1 Filed 10/26/18 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I certify a true and correct copy of the foregoing document was served on the parties
through their counsel of record via the Court’s electronic service and via email, as follows, on
this 26th day of October, 2018:

                                                     /s/ Oscar A. Lara
                                                     OSCAR A. LARA




                          CONSENT TO ELECTRONIC SERVICE

        Attorneys of record for Equipment Transport, LLC D/B/A/ Fluid & Equipment Transport,
LLC and Gerardo H. Moreno consent to service by electronic means pursuant to Federal Rule of
Civil Procedure 5(b)(1)(E).




                                                 5
